                              UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO


     RONALD AND SONDRA PRATHER,
                                                            Case No. 1:18-cv-367-BLW
                           Plaintiffs,

              v.                                           CASE MANAGEMENT ORDER
                                                           TRACK: (Standard)
     KST COATING, a unit of THE
     SHERWIN-WILLIAMS COMPANY, an
     Idaho Corporation, dba KOOL SEAL,

                           Defendants.




        In accordance with the stipulated litigation plan submitted by counsel, and to

further the just, speedy, and inexpensive determination of this matter,

        NOW THEREFORE IT IS HEREBY ORDERED that the following recitation

of deadlines and procedures will govern this litigation:

1.      Dispositive Motion Deadline: All dispositive motions, including motions for

        punitive damages, must be filed by May 10, 2019.1




        1
           It is this Court's policy to accept only one (1) motion to dismiss and one summary judgment
motion per party. If it appears, due to the complexity or numerosity of issues presented, that counsel is
unable to address all issues within the twenty-page (20) limit for briefs, Dist. Idaho Loc. R. 7.1(b)(1), then
it is appropriate to file a motion for permission to file an overlength brief, rather than filing separate
motions for each issue. The Court prefers reviewing one over-length brief in support, one over-length
brief in response, and one 10-page reply brief, if any, rather than the panoply of briefs that are generated
when multiple motions are filed.

(Continued)

CASE MANAGEMENT ORDER - 1
2.      Amendment of Pleadings and Joinder of Parties: Motions to amend pleadings and

        join parties, except for allegations of punitive damages, must be filed on or before

        December 15, 2019. This deadline will only be extended for good cause shown.2

3.      Alternative Dispute Resolution: ADR must be held by May 31, 2019. The parties

        are directed to contact Wendy Messuri at (208) 334-9327, to schedule the

        conference.

4.      Discovery Plan: All discovery must be in accordance with the Federal Rules of

        Civil Procedure, the Local Rules for the District of Idaho, and the parties’ joint

        discovery plan, which the parties will file shortly.

            a. Pursuant to Fed. R. Evid. 502(d), and Section VIII(a) of the parties’

                stipulated discovery plan, it is hereby ORDERED that production of a

                privileged or work-product-protected document, whether inadvertent or

                otherwise, is not a waiver of privilege or work-product protection in this

                case or in any other federal or state proceeding.

5.      Completion of Fact Discovery: All fact discovery must be completed by April 26,

        2019. This is a deadline for the completion of all fact discovery; it is not a

        deadline for discovery requests. Discovery requests must be made far enough in

        advance of this deadline to allow completion of the discovery by the deadline date.

6.      Disclosure of Experts:


        2
         The Ninth Circuit has held that motions to amend filed after the Scheduling Order deadline are
governed, not by the liberal provisions of Fed. R. Civ. P. 15(a), but instead, by the more restrictive
provisions of Fed. R. Civ. P. 16(b) requiring a showing of “good cause.” Johnson v. Mammoth
Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).

CASE MANAGEMENT ORDER - 2
     a.      The Plaintiff must disclose the experts intended to be called at trial on or

             before February 25, 2019.

     b.      The Defendant must disclose the experts intended to be called at trial on or

             before March 27, 2019.

     c.      Plaintiff’s rebuttal experts must be identified on or before April 10, 2019.

     d.      ALL discovery relevant to experts must be completed by: May 10, 2019

7.   Scheduling of Trial and Pretrial Conference. Plaintiff’s counsel must contact

     courtroom deputy Jamie Bracke within one week following the entry of a

     decision on all pending dispositive motions to make arrangements for a telephonic

     trial setting conference with the Court to set pre-trial and trial deadlines. If no

     dispositive motion is filed, Plaintiff’s counsel must immediately contact the

     courtroom deputy within one week of the dispositive motion filing deadline to set

     a telephonic trial setting conference.

8.   Law Clerk: The law clerk assigned to this case is Dave Metcalf, and may be

     reached at (208) 334-9025 or dave_metcalf@id.uscourts.gov.

9.   Discovery Disputes:

          a. The I will not refer this case to a magistrate judge for resolution of

             discovery disputes and non-dispositive motions. I will keep these motions

             on my own docket.

          b. The parties will strictly comply with the meet and confer requirements of

             Local Rule 37.1 prior to filing any discovery motions.



CASE MANAGEMENT ORDER - 3
           c. In addition, I will not entertain any written discovery motions until the

              Court has been provided with an opportunity to informally mediate the

              parties’ dispute. To facilitate that mediation, the attorneys will first contact

              Mr. Metcalf, the law clerk assigned to this case, and shall provide him with

              a brief written summary of the dispute and the parties’ respective positions.

              Mr. Metcalf may be able to offer suggestions that will resolve the dispute

              without the need of my involvement. If necessary, an off-the-record

              telephonic conference with me will then be scheduled as soon as possible. I

              will seek to resolve the dispute during that conference and may enter

              appropriate orders on the basis of the conference. I will only authorize the

              filing of a discovery motion and written briefing if we are unable to resolve

              the dispute during the conference.

      d.      Prior to filing any discovery motions, counsel must certify, not only that

              they have complied with Local Rule 37.1, but that they have complied with

              the foregoing procedures.

10.   The Court will conduct telephonic status conferences with the parties. The Court

      will set those status conferences in a separate notice.

11.   Calendaring Clerk: Scheduling matters and calendar issues may be directed to

      Jamie Bracke, who may be reached at (208) 334-9021. If reassigned, consult

      Judge’s web page for staff directory.

12.   Docketing Clerk: If you have a docketing question, please contact a docket clerk at

      (208) 334-1361.
CASE MANAGEMENT ORDER - 4
                            DATED: October 15, 2018


                            _________________________
                            B. Lynn Winmill
                            Chief U.S. District Court Judge




CASE MANAGEMENT ORDER - 5
